The opinion was by
Weston C. J.
The defendant having, on the inquiry of the messenger of the bank, directed him to leave his notices at the counting-room of Lincoln, Foster Co., where he kept his books, we are of opinion upon the whole, that, notices left in pursuance of *358this direction, until countermanded, or the messenger otherwise directed, ought to be deemed sufficient. This conclusion will best cofnport with the justice of the case; and it is one which leaves the defendant no fair ground of complaint.

New trial granted.